Citation Nr: 0944764	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, 
separation depression/anxiety reaction, adjustment disorder 
with mixed emotional features, and dependent personality 
disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1970, including a brief period of service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.  The Board first considered this appeal in September 
2006 and denied the claim.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in July 2008, the Court granted a Joint 
Motion for Remand, vacating the Board's September 2006 
decision and remanding the issue on appeal for further 
development pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  As such, the matter is properly returned to the 
Board.

The Board notes that while the Veteran's appeal was pending 
before the Court, he made an attempt to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder at the RO.  A rating decision denying the claim was 
issued in May 2008 and the Veteran submitted a notice of 
disagreement with respect to that decision in June 2008.  In 
August 2008, the Gretna Veterans Service Center Manager 
advised the Veteran and his private attorney that the notice 
of disagreement was not accepted as the underlying claim was 
still on appeal before the Court.  Accordingly, the only 
issue before the Board is as set out on the title page of 
this remand.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran had a brief period of 
service in Vietnam.  Specifically, he was assigned a military 
occupational specialty of light truck driver on January 11, 
1970, in Vietnam and received his E3 on January 17th.  His 
personnel records do not reflect any decorations for combat 
service.  The Veteran returned to the United States and was 
discharged under honorable conditions in April 1970.

On March 19, 1970, the Veteran was referred for psychiatric 
consult and transportation to the 95th Evacuation Hospital.  
It appears that he was evaluated for three days and 
determined to have separation depression/anxiety of moderate 
severity as he complained of being nervous and fearful and 
was pre-occupied with needing to be home.  He was found fit 
for duty but referred to his Unit Commander.  A line of duty 
record was produced on March 21st that showed that the 
Veteran experienced an anxiety reaction in the line of duty.  
He presented for a psychiatric consult at the 95th Evacuation 
Hospital on March 31, 1970, but there is no information as to 
what followed other than an April 2, 1970, separation 
examination and an Individual Sick Slip dated April 14, 1970, 
showing nervousness in the line of duty.

The Veteran did not seek treatment for a psychiatric disorder 
upon his return from service, but has submitted statements 
from family members who recalled that he was different after 
serving in Vietnam.  In fact, one family member related that 
the Veteran had hallucinations of someone wanting to kill him 
within one month of his return.  She also stated that he 
changed again after he was diagnosed as having prostate 
cancer in 2002.  

The Veteran filed his claim for service connection for 
posttraumatic stress disorder in September 2003.  He later 
expanded his claim to include separation depression/ anxiety 
and an adjustment disorder.  The first evidence of 
psychiatric treatment is subsequent to the VA's denial of the 
Veteran's claim.

The Veteran underwent VA psychological evaluation in January 
2004 and denied ever performing duties as a light truck 
driver in Vietnam.  He denied having any traumatic 
experiences other than just not liking Vietnam.  The Veteran 
also related not having any psychiatric problems until his 
June 2003 prostate removal surgery.  Consequently, the 
examiner found that the Veteran did not meet criteria for a 
diagnosis of posttraumatic stress disorder and opined that 
the adjustment disorder for which there was evidence of a 
current diagnosis was not the same condition that the Veteran 
experienced during service.  The examiner did not provide any 
rationale for his opinion.

In March 2005, a treating psychologist advised VA that he had 
been treating the Veteran for twenty-five months for 
posttraumatic stress disorder incurred while on active duty 
in Vietnam.  This statement does not include any indication 
as to what the in-service stressor(s) may have been and/or 
how it was determined that criteria for the diagnosis were 
met.  Treatment records from the Vet Center do not provide 
any additional insight into the diagnosis of posttraumatic 
stress disorder.

In June 2007, the Veteran submitted statements that he has 
been re-experiencing a motor vehicle accident in Vietnam in 
which he was driving a truck and ran over and killed a young 
girl.  He also related that a friend of his was killed in 
Vietnam.  The Veteran did not provide any additional 
information regarding these events in order for VA to attempt 
any type of verification.  He has not provided any 
corroborative statements.

The Veteran, through his attorney, sought to have the Board's 
September 2006 decision vacated and remanded on the grounds 
that the January 2004 medical opinion obtained from a VA 
psychologist was unsupported.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight).  In July 2009, the 
Veteran's attorney submitted a letter brief outlining the 
evidence reflecting that the Veteran has a diagnosis of 
posttraumatic stress disorder that began during as a 
consequence of his brief period of service in Vietnam and 
requests that the claim be granted on that evidence.  

Following a complete review of the record, the Board finds 
that there is no newly submitted evidence that will allow for 
the grant of benefits sought at this time and the March 2005 
letter from the Veteran's treating psychologist cannot be 
accepted as a valid diagnosis of posttraumatic stress 
disorder due to military service as it is wholly unsupported 
and contradictory to other medical evidence.  As such, the 
matter must be remanded for additional development of the 
medical record.  Specifically, the Veteran's treatment 
records should be updated as it appears that there may be 
outstanding records located at the Shreveport VA Medical 
Center, and a psychiatric examination must be performed in 
order to obtain an opinion as to the etiology of all current 
psychiatric diagnoses with supporting rationale.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if 
he has any additional information to 
provide regarding his newly alleged 
stressors during service.  If information 
is obtained to allow for a search of unit 
records and/or other military records, 
perform all necessary development.  If 
the Veteran does not provide adequate 
information, make a formal finding as to 
the ability to verify the alleged 
stressors.

2.  Obtain all outstanding psychiatric 
treatment records, including any that may 
exist at the Shreveport VA Medical 
Center.  Associate all records with the 
claims folder.

3.  After all treatment records have been 
obtained and identified stressors 
developed, schedule the Veteran for an 
examination to determine the nature and 
severity of all currently diagnosed 
psychiatric disorders.  The examiner 
should review the claims folder and 
render all appropriate diagnoses.  For 
each disability diagnosed, the examiner 
should state whether it is at least as 
likely as not that it (1) began during 
service, or (2) began as a consequence of 
service.  Each opinion MUST be supported 
by a complete rationale.  The examiner 
should specifically comment on the 
Veteran's service treatment records that 
show that he experienced an anxiety 
reaction and nervousness in the line of 
duty and whether that reaction has 
continued since the time it was found in 
service; the lack of treatment for a 
psychiatric disorder until 2004; and, the 
Veteran's denial of an in-service 
stressor in January 2004. 

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

